Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application filled on 06/23/2021. Claims 1-14 are currently pending and claims 1 and 8 are the independent claims.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  semicolon missing (;) after line 4 “receiving pipeline logs and metadata from one or more pipelines”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite the limitation "… and providing the predictive insight to a dashboard user interface in the client analytics environment ." There is insufficient antecedent basis for this limitation in the claim.  The examiner would like to point out that no previous client analytics environment was previously mentioned in the claim and therefore there is no antecedence basis for this limitation. For the purpose of examination, the examiner would consider this limitation to be “… a client analytics environment.”
Claims 2 and 9 recite the limitation “a predictive insight”, “the first tool”, and “the second tool”.  There is unclear and insufficient antecedent basis for these limitations in the claims.  It is unclear whether a predictive insight is referring to the predictive insight as seen in claim 1 and 8 respectively or it is referring to the new predictive insight.  The limitations “the first tool” and “the second tool” are insufficient antecedent basis as these tools are not previously mentioned.  For the purpose of examination, the examiner would consider these limitations to be “the predictive insight”, “a first tool”, and “a second tool”.
Claims 3-5 and 10-12 have similar issue with the limitation “a predictive insight” as lack of antecedence basis as addressed above.
Claims 7 and 14 have similar issue with the limitation “a plurality of tools” as unclear as addressed above.
As per dependent claims 6 and 13, they incorporate the deficiencies of independent claim 1 and fail to correct the deficiencies of claim 1 and are therefore rejected for the same reasoning as the claims 1 and 8 above.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 8-11, 13 and 14 are rejected under 35 U.S.C 103 as being unpatentable over Apshankar et al.(hereinafter Apshankar) Publication No. US 2018/0082233 in view of Turner et al.(hereinafter Turner) Publication No. US 2007/0143842.

In reference to claim 1. Apshankar teaches a method comprising:

 “receiving tool log data from one or more tools”( Apshankar in ¶ [0024] teaches: “The one or more agents 104 are configured to collect data pertaining to the one or more and corresponding metadata from the one or more tools 102”. Metadata is a set of data that describes and gives information about other data. Examiner interprets tool log data as metadata that are being collected during the software development cycle);

“receiving pipeline logs and metadata from one or more pipelines”(Apshankar in ¶ [0048] teaches: “At step 202, data pertaining to one or more Software Development Life Cycles (SDLCs) and corresponding metadata is collected from the one or more tools. The one or more tools are employed by one or more enterprises for developing software products. Further, each tool has specific functionalities and interacts with other tools during Software Development Life Cycle (SDLC) of the software product. In an embodiment of the present invention, the one or more tools include, but not limited to, Source Control Management (SCM) tools, Continuous Integration (CI) tools, code review tools, static code analysis tools, release planning tools, artifact repositories, package repositories, Information Technology Service Management (ITSM) tools, deployment automation tools, infrastructure provisioning tools, database versioning tools, configuration automation tools and release monitoring tools. Further, each SDLC requires a specific set of tools for development of the software product. The data pertaining to the one or more SDLCs provided by the one or more tools include, but not limited to, details on how and when the tools were part of the one or more SDLCs. In an embodiment of the present invention, the data is collected from the one or more tools using Representational State Transfer (REST) Application Program Interface (API).”  Examiner identifies that the pipeline logs are the data collected, and the metadata is the corresponding metadata that is collected from the tools at various stages of SDLC);

aggregating: 
“the tool log data” ”(Apshankar in ¶ [0024] teaches: “In an embodiment of the present invention, the one or more agents 104 collect data from the one or more tools using Representational State Transfer (REST) Application Program Interface (API).” Examiner identifies agents are used to aggregate data from tools using the REST API);
“and the pipeline logs and metadata”(Apshankar in ¶ [0036] teaches: “The one or more agents 104 are configured to collect data pertaining to the one or more SDLCs and corresponding metadata from the one or more tools.” Examiner identifies that metadata is aggregated from agents. Agents are used to read and aggregate logs from various sources within the applications and infrastructure. Pipelines are series of processing steps executed on log events. The one or more SDLCs is identified as processing steps);
 into aggregated log data in a data lake” (Apshankar in the abstract teaches: “A system, computer-implemented method and computer program product for monitoring one or more software development life cycles is provided. The system comprises one or more agents configured to collect data pertaining to one or more Software Development Life Cycles (SDLCs) from one or more tools. The system further comprises a data aggregator and co-relator configured to convert the collected data to one or more object formats and co-relate the converted data by storing the converted data in a graph database as one or more nodes and corresponding relationships and properties, wherein each of the one or more nodes comprise converted data corresponding to a specific tool.” Examiner interprets that data is collected from agents used as tools and the one or more Software Development Life Cycles which represent the pipeline logs. The data aggregator and co-relator are used to convert the data and storing the data in graph database which in this case can be identified as the data lake);

 “transforming the aggregated log data into analytics log data into a common data format using a data transformer”(Apshankar in ¶ [0026] teaches: “The data aggregator and co-relator 110, residing in the DevOps engine 108, is configured to receive the collected data from the messaging bus 106 and convert the received data into one or more object formats. In an embodiment of the present invention, the data aggregator and co-relator 110 converts the received data into JavaScript Object Notation (JSON) format. Further, the converted data in the JSON format is then used  for creating and storing one or more nodes in the graph database 114.” Examiner interprets that the data is converted in JSON after the collection);

“saving the model” (Apshankar in ¶ [0051] teaches: “the stored data in the graph database is indexed. In an embodiment of the present invention, specific sets of data stored in the graph database are selectively indexed.” A graph database is a model that is based on graph);

“and providing the predictive insight to a dashboard user interface in the client analytics environment” (Apshankar in ¶ [0053] teaches: “In an embodiment of the present invention, data stored in the graph database and the indexed data is fetched and rendered on the one or more pre-configured dashboards and the one or more custom dashboards. Further, the fetched data is rendered on the one or more pre-configured dashboards based on pre-defined roles of the one or more users. In an embodiment of the present invention, the one or more electronic devices used by the one or more users include, but not limited to, laptops, desktops and handheld devices such as tablets and mobile phones.” After receiving the data from various tools, the data is stored and analyze and render back to the users).

Apshankar does not explicitly disclose: 	
“receiving user log data from one or more users”,
“Aggregating the user log data”, 
“identifying a data pattern within the analytics log data with respect to one or more of: a user, a tool, or a pipeline”
“generating a model modeling the identified data pattern deriving a predictive insight with respect to the data pattern including characteristics selected from among: quality, security, compliance, and operations”

		However, Turner discloses: 
“receiving user log data from one or more users” (Turner in ¶ [0003] teaches: “For example, event logs for different systems may have very different schedules, may record very different data, and may use very different data formats. In general, event or user information logs store information such as login attempts, keyboard activity, network accesses, or other desired user activity. However, each different type of system will typically store event or user information logs in different formats with different types of data.”. Examiner identifies events information logs as user logs that are acquired from different systems);

“aggregating the user log data” (Turner in ¶ [0013] teaches: ”The present invention provides a centralized audit log manager and related method for acquisition and centralized storage of event logs from multiple disparate systems.” Examiner identifies event logs as user log data that are categorized according to their attributes);
“identifying a data pattern within the analytics log data with respect to one or more of: a user, a tool, or a pipeline”(Turner in ¶ [0019] teaches: “As one example, the event log data from disparate systems can be organized into a single database of time ordered events, including common data such as log-in and log-out activities. With data in this format, for example, analyses could be conducted for log-in attempts at odd times, multiple log-in failures during short periods of time, log-in failures across numerous systems, program access on multiple systems in short periods of time, file copy activities on one or more systems, etc. In short, processing algorithms can be developed and implemented to analyze the data so as to look for any desired activity or usage patterns. In addition, graphical display of the outcome of these analyses can also be generated to provide a user a quick way to analyze activity summaries.” Examiner interprets log-in log-out as log data with respect of user, program access on multiple systems as tool used to identify the pattern in the data.)
“generating a model modeling the identified data pattern deriving a predictive insight with respect to the data pattern including characteristics selected from among: quality, security, compliance, and operations” (Turner in ¶ [0019] teaches: “ In addition, graphical display of the outcome of these analyses can also be generated to provide a user a quick way to analyze activity summaries. Thus, by providing a centralized event log database, the present invention provides a significantly improved mechanism and tool for reviewing and auditing usage activities occurring on disparate computing systems.” Examiner interprets that a graphical display is a model modeling the data  and the audit is done for quality, security, compliance and operations and the predictive insight can be identified as the outcome of the analyses which are provided to analyze activity summaries.);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add receiving user log data from one or more users, aggregating the user log data, identifying a data pattern within the analytics log data with respect to one or more of: a user, a tool, or a pipeline and generating a model modeling the identified data pattern deriving a predictive insight with respect to the data pattern including characteristics selected from among: quality, security, compliance, and operations, as conceptually taught by Turner, into that of Apshankar because these modifications allow to improve communication and collaboration between software development teams and operations teams of the enterprises and reduce the human errors (Apshankar in ¶ [0003]) .

In reference to claim 2. Apshankar and Turner teach a method of claim1 (as mentioned above) wherein the deriving a predictive insight comprises
		Apshankar further discloses:
“deriving a recommendation to improve operation of a pipeline stage based on the first tool, the second tool, and the aggregated log data” (Apshankar in ¶ [0028] teaches: “In an embodiment of the present invention, the data aggregator and co-relator 110 is configured to process the correlated data to recommend maturity level of the one or more SDLCs. The maturity level of the one or more SDLCs is measured using one or more factors such as, but not limited to, build, deploy, environment, verification, release and Key Performance Indicators (KPI) and engineering metrics measurement. The build factor facilitates in identifying information related to compilation and packaging of the software application under development.” Examiner interprets that from the  data  processed during the software development, metrics measurement are generate and used for recommendation);

“and wherein providing the predictive insight comprises providing the recommendation in one of: a DevOps environment, a quality assurance (QA) environment, a production environment, a pre-production environment, a pipeline stage environment, or a User Acceptance Testing (UAT) environment.” (Apshankar in ¶ [0027] teaches: “The relationships may be stored in uni-directional or bi-directional format. Once a particular node is found, using the relationships corresponding to the particular node, the entire chain of SDLC may be built. In an embodiment of the present invention, the correlated data is stored in the graph database 114 via the DAL 112. In another embodiment of the present invention, the correlated data is further processed to generate meaningful insights and reports.” Examiner identifies the SDLC as a development operations environment and the meaningful insights and reports as predictive insight).

In reference to claim 3. Apshankar and Turner teach a method of claim1 (as mentioned above) wherein the deriving a predictive insight comprises
		Apshankar further discloses:
“deriving root cause of an issues with the pipeline stage”( Apshankar in ¶ [0019] teaches: “The invention provides for a system and method that interfaces with one or more tools involved in the development of software, provides detailed insight into the entire SDLC and generates reports thereof. Further, the invention provides for a system and method that is capable of flagging any issues with the one or more SDLCs. Furthermore, the invention provides for a system and method that is capable of determining additional time and cost associated with software releases due to bottlenecks and delay in the SDLC. The invention also provides for a system and method that is capable of measuring the maturity level of the SDLC and facilitates taking corrective actions.” Examiner interprets that  root cause  can be part of any issue flagged during the software development cycle. Furthermore, bottlenecks and delay can also be identified as root cause of an issue with the pipeline stage.);

 “and wherein providing the predictive insight comprises indicating the root cause in one of: a DevOps environment, a quality assurance (QA) environment, a production environment, a pre-production environment, a pipeline stage environment, or a User Acceptance Testing (UAT) environment”( Apshankar in ¶ [0019] teaches: “The invention provides for a system and method that interfaces with one or more tools involved in the development of software, provides detailed insight into the entire SDLC and generates reports thereof. Further, the invention provides for a system and method that is capable of flagging any issues with the one or more SDLCs. Furthermore, the invention provides for a system and method that is capable of determining additional time and cost associated with software releases due to bottlenecks and delay in the SDLC. The invention also provides for a system and method that is capable of measuring the maturity level of the SDLC and facilitates taking corrective actions.” Examiner identifies time and cost associated with software release as production environment.)

In reference to claim 4. Apshankar and Turner teach a method of claim1 (as mentioned above) wherein the deriving a predictive insight comprises
		Apshankar further discloses:
“predicting a possible failure in a pipeline stage; and wherein providing the predictive insight comprises indicating the possible failure in one or more of: a DevOps environment, a quality assurance (QA) environment, a production environment, a pre-production environment, a pipeline stage environment, or a User Acceptance Testing (UAT) environment.” ”(Apshankar in ¶ [0019] teaches: “A system and method for automatically and efficiently monitoring one or more Software Development Life Cycles (SDLCs) is described herein. The invention provides for a system and method that interfaces with one or more tools involved in the development of software, provides detailed insight into the entire SDLC and generates reports thereof. Further, the invention provides for a system and method that is capable of flagging any issues with the one or more SDLCs. Furthermore, the invention provides for a system and method that is capable of determining additional time and cost associated with software releases due to bottlenecks and delay in the SDLC. The invention also provides for a system and method that is capable of measuring the maturity level of the SDLC and facilitates taking corrective actions.” The system and method are identified as pipeline stage where any defect can be found. As mentioned above, the SDLC is a production environment.)
In reference to claim 6. Apshankar and Turner teach a method of claim1 (as mentioned above) wherein receiving log data from one or more tools comprises 
Apshankar further discloses:
“receiving log data from a plurality of tools running on pipeline resources of one or more pipeline stages.” (Apshankar in ¶ [0024]  further teaches: “The one or more agents 104 are configured to collect data pertaining to the one or more SDLCs and corresponding metadata from the one or more tools 102. Further, the one or more agents are deployed at a host system where the one or more tools 102 are deployed in order to minimize traffic during transmission, avoid latency in transmitting the information and mitigate security concerns arising during data transmission. In an embodiment of the present invention, the one or more agents 104 collect data from the one or more tools using Representational State Transfer (REST) Application Program Interface (API). Examiner identifies that data is collected using one or more tool as mentioned by Apshankar in the SDLC cycle and agents are pipeline resources that the plurality of tool used to receive the data.)

In reference to claim 7. Apshankar and Turner teach a method of claim 6 (as mentioned above) wherein receiving log data from one or more tools comprises 
Apshankar further discloses:
“receiving log data from a plurality of tools running on one or more of: cloud resources or on-premise resources” (Apshankar in ¶ [0026]  further teaches: “The data aggregator and co-relator 110, residing in the DevOps engine 108, is configured to receive the collected data from the messaging bus 106 and convert the received data into one or more object formats. In an embodiment of the present invention, the data aggregator and co-relator 110 converts the received data into JavaScript Object Notation (JSON) format. Further, the converted data in the JSON format is then used for creating and storing one or more nodes in the graph database 114. Data is collected and stored in nodes on the database which is identified as on premise resources. )

In reference to claim 8. This claim is a system which has similar limitations as cited in claim 1. Expect the “processor and system memory coupled to the processor and storing instructions to cause the processor to:”
		Apshankar further discloses: 
“a processor” (Apshankar in ¶ [0057]  further teaches: “ a computer system comprises a processor and a memory. The processor executes instructions and may be a real processor”
The rest of the claim is similar to the limitations as cited in claim 1 above. Thus, it should be rejected under the same rationale as cited in claim 1.

In reference to claim 9, this claim is a system claim which has similar limitations as cited in claim 2 above.  Thus, it should be rejected under the same rationale as cited in the rejection of claim 2 above.

In reference to claim 10, this claim is a system claim which has similar limitations as cited in claim 3 above.  Thus, it should be rejected under the same rationale as cited in the rejection of claim 3 above.
In reference to claim 11, this claim is a system claim which has similar limitations as cited in claim 4  above.  Thus, it should be rejected under the same rationale as cited in the rejection of claim 4 above.
In reference to claim 13, this claim is a system claim which has similar limitations as cited in claim 6 above.  Thus, it should be rejected under the same rationale as cited in the rejection of claim 6 above.
In reference to claim 14, this claim is a system claim which has similar limitations as cited in claim 7 above.  Thus, it should be rejected under the same rationale as cited in the rejection of claim 7 above.

Claims 5 and 12 are rejected under 35 U.S.C 103 as being unpatentable over Apshankar et al. (hereinafter Apshankar) Publication No. US 2018/0082233 in view of Turner et al. (hereinafter Turner) Publication No. US 2007/0143842 and further in view of Hwang et al. (hereinafter Hwang) Publication No. US 2021/0042217.

In reference to claim 5. Apshankar and Turner teach a method of claim1 (as mentioned above) wherein the deriving a predictive insight comprises
	Apshankar further discloses:
“identifying one or more of: a pipeline stage vulnerability, a pipeline stage bug, or a pipeline stage issue”(Hwang in ¶ [0044] teaches: “In one embodiment, the monitoring at step (502) takes place as a background process. During the monitoring process, it is determined if a vulnerability is detected (504). A negative response to the determination is followed by a return to step (502) to continue the monitoring process. However, a positive response to the determination triggers an update of running components to the automation pipeline, e.g. DevOps pipeline, with vulnerability information corresponding to the detected vulnerability (506).” Examiner interprets that the monitoring allows detection of vulnerability in the pipeline during the software development cycle.)

 “and deriving a recommendation to fix the one or more of: the pipeline stage vulnerability, the pipeline stage bug, or the pipeline stage issue” (¶ [0002, 0005 and 0024] wherein it provides a relevant recommendation to the problem to rectify the issue.)

 “and wherein providing the predictive insight presenting the recommendation in one or more of: a DevOps environment, a quality assurance (QA) environment, a production environment, a pre-production environment, a pipeline stage environment, or a User Acceptance Testing (UAT) environment” (Hwang in ¶ [0047]  further teaches: “It is understood that the risk assessment corresponds to suspected vulnerable code, and that the risk assessment can be presented or otherwise displayed as risk assessment data. In one embodiment, the risk assessment data can be displayed in a structure, such as a table, displaying the files tested for vulnerable code and cross-referenced with statements, branches, functions and lines to provide a code coverage report for all the portions of the code. The structure may include a plurality of cells with applied indicia to convey a corresponding risk assessment. For example, in one embodiment, the indicia may be in the form of color, with different colors representing different levels of risk. Alternatively, the test elements can be corresponded with previously identified changesets, function differentials, and binary function differentials of source code in a table and optionally displayed to provide a visual determination of covered code portions by tests.” Examiner identifies the predictive insights as the risk assessment data displayed in DevOps environment).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add identifying one or more of: a pipeline stage vulnerability, a pipeline stage bug, or a pipeline stage issue, and deriving a recommendation to fix the one or more of: the pipeline stage vulnerability, the pipeline stage bug, or the pipeline stage issue, and providing the predictive insight presenting the recommendation in one or more of: a DevOps environment, a quality assurance (QA) environment, a production environment, a pre-production environment, a pipeline stage environment, or a User Acceptance Testing (UAT) environment as conceptually taught by Turner, into that of Apshankar because these modifications will improve the functionality and the operation to automatically detect and test vulnerabilities for a pipeline delivery system.

In reference to claim 12, this claim is a system claim which has similar limitations as cited in claim 5 above.  Thus, it should be rejected under the same rationale as cited in the rejection of claim 5 above.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKPOKLI KOKOU AYITE FOLI SOSRO whose telephone number is (571)272-5244. The examiner can normally be reached 0730 - 1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.K.F./Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193